Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 1 of 69




                Exhibit F
         Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 2 of 69




AMERICAN ARBITRATION ASSOCIATION
--------------------------- x
   MACQUARIE HOLDINGS (USA), Inc.,         :
                                           :
      Respondent/Counterclaim Respondent,  :                    AAA Case No. 01-17-0007- 1828
                                           :
                    vs.                    :                         COUNTERCLAIMS
                                           :
   KHRISTINA MCLAUGHLIN,                   :
                                           :
         Respondent/Counterclaim Claimant, :
                                           :
                                           :
                   vs.

     MACQUARIE CAPITAL (USA) Inc.
          and ROBERT ANSELL,

             Additional Counterclaim Respondents.

--------------------------- X

        Respondent/Counterclaim Claimant Khristina McLaughlin (“McLaughlin”) by her

attorneys, Epstein Ostrove, LLC, as and for her Counterclaims against Counterclaim Respondent

Macquarie Holdings (USA) Inc. (“Holdings”) and against Additional Counterclaim Respondents

Macquarie Capital (USA) Inc. (“Capital”) and Robert Ansell (“Ansell”), with Holdings and Capital

sometimes collectively referred to as “Macquarie Companies”, “Macquarie” or ”Capital/Holdings”,

state as follows


                                        NATURE OF THE ACTION


        1.         McLaughlin brings this action against Macquarie Companies and Ansell to redress

unlawful discrimination based upon her sex and gender and subsequent retaliation in the terms,

conditions, and privileges of her employment in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C.A §2000e (“Title VII”) (against Macquarie), the New York State Human Rights
                                                  1
           Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 3 of 69




Law, Executive Law § 290 et seq. (“NYSHRL”) (against Macquarie and Ansell) and the

Administrative Code of the City of New York § 8-101 et seq. (“NYCHRL”) (against Macquarie and

Ansell).


       2.        Included in the statutory claims against Ansell are the claims that he violated the

NYSHRL and the NYCHRL as an aider and abettor of discrimination.


       3.        In addition, McLaughlin brings common law claims against Ansell,




                                             INTRODUCTION


       4.        Specifically, Respondent suffered and continued to suffer sexual harassment amidst

a hostile work environment and quid pro quo sexual harassment, both of which were promulgated

by Ansell, the                           significantly high level senior manager, whose title was

Executive Director and Head of the New York Global Index Arbitrage Trading desk, and

subsequently became McLaughlin’s direct supervisor as Head of US Cash Equities.


       5.        Sexual harassment in the workplace causing a hostile work environment leading to

retaliatory actions against the victim in many recently publicized instances is easy to detect (e.g., a

young aspiring actress is invited up to the apartment of one of Hollywood’s most ubiquitous

producers, a man several years her senior and grossly overweight, and is asked to perform a sexual

act – she does so in order to protect her career). In the words of Supreme Court Justice Potter

Stewart in attempting to define unlawful “pornography,” which words apply with equal force to the

scenario described above, “You know it when you see it.” The sexual harassment that existed at


                                                  2
         Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 4 of 69




the Macquarie Companies and which pervades the financial industry is more covert and is generally

over a period of time. McLaughlin was subjected to sexual harassment that led to a hostile work

environment, ultimately being subjected to retaliatory actions at work over a period of nearly 3

years (July 2015 – April 2018). Ansell was the only Executive Director, the most senior title given

at the firm, in the New York Securities Division.




        6.     McLaughlin following graduation from Arizona State University (summa cum laud)

in 1999, began, and continued, her career in the financial industry, first at The Vanguard Group in

the suburbs of Pennsylvania, then in New York City at Goldman Sachs, followed by WJB Capital

and finally in 2012, starting her career as a Managing Director at Macquarie. At Macquarie she

quickly demonstrated her revenue producing and leadership skills and was ultimately promoted to

Head of New York US Cash Equities Sales and further to Global Head of US Cash Equities Sales.

As a Producing Manager, ultimately she was accountable for 21 sales executives across New York,

Boston, San Francisco, Atlanta, Boca Raton and London. McLaughlin professionally reached the

pinnacle of success while at the same time being the single mom of an 8 year old son living in a

million dollar plus home in the upscale suburbs of New York City (Tenafly, New Jersey) with an

$850,000 mortgage. In her divorce, expecting her career to continue on an upward trend, she gave

her then unemployed             ex-husband much of the marital assets to allow them to continue a

cordial relationship for the benefit of their son (who at the time of their divorce was only 3 years

old).




                                                 3
         Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 5 of 69




        7.      Ms. McLaughlin achieved her dream of becoming financially independent while at

the same time being a devoted mother to her son. As the child of an               mother, for whom

she was the caregiver growing up, and the daughter of a father, living over 2,000 miles from where

she grew up in Arizona who rejected her efforts to be accepted by him, her rise to the top of her

profession is even more remarkable. That which played a role in her descent to where she now

finds herself is not only her emotional state given her background and her beauty within, but more

so, her physical attractiveness on the outside. She had been successful in letting men down easily

who continuously “hit on her” as she climbed the ladder of success on Wall Street. This is one of

the “curses” McLaughlin had to face since starting her career in financial services – avoiding men in

the workplace who were attracted to her and wanting to “bed” her – men she had no interest in other

than to professionally interact with them “on the trading floors”.


        8.      The “curse” that led McLaughlin to where she finds herself is not only her physical

attractiveness, but also                      Ansell, who, in his own words, “No one had ever said

no to me in a long time.” (see Exhibit A being a letter written by Ansell to McLaughlin after his

wife in July 2017 learned of his affair with McLaughlin). The proofs at the hearing of this

arbitration will establish that Ansell relentlessly pursued McLaughlin until on the evening of August

27, 2015, following a business outing with others,                             in a New York City

hotel. In an effort “to get it over with”

    she had sex with him. Unfortunately for McLaughlin, Ansell did not move on.



                                            and all she worked for over the last 16 years, becoming

destitute financially just as her mother ended up, living in a trailer park in Texas. In the words of

                                                   4
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 6 of 69




Diane Schumaker – Krieg, Global Head of Research, Economics and Strategy at Wells Fargo

Securities, “People talk a lot about motivation, and I can tell you that fear is a tremendous

motivator.” Fear of losing her job and being unable to provide for her child, drove McLaughlin

from that first night in her hotel room with Ansell to the depths of despair now permeating through

her whole being.


       9.      The story to be told through proofs at the hearing of this arbitration will be broken

down into 7 phases, as follows: ( a ) Phase 1, background leading to McLaughlin’s graduation from

college in 1999; ( b ) Phase 2, her rise in the financial industry from 1999 – August 2015

                                                  Phase 3, the period from August 2015 through

November 2015 when McLaughlin was able to, for the time being, end the



                                                                                             Phase 4,

the 13 month period of November 2015 through December 2016

                       ; Phase 5, the period of December 2016 through July 2017 when Ansell

positioned himself to take what was perceived as a demotion to become McLaughlin’s direct

supervisor to control her future, namely, in her mind to                                     es or end

up as did her mother, metaphorically, in a trailer park. It was during this period (Phase 5) that

McLaughlin mentally succumbed to Ansell, still fearful, but giving in to the power and control he

continued to hold over her. Attached as Exhibit B is a March 1, 2017 text message to McLaughlin

from Ansell stating that in part, “such a large part of taking the role was the opportunity to work

with you. It’s everything I hoped it would be”.




                                                  5
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 7 of 69




       10.      Following the end of Phase 5, Ansell wrote to McLaughlin in August 2017 (Exhibit

A). In that letter Ansell outlined his premeditation, his power over her and her effort to establish

“boundaries”.    Not only does he acknowledge McLaughlin’s repeated attempt to establish

boundaries, personal versus professional, but he further confesses that “no one had ever said no to

him in a long time”. This, according to him, “was different”. This was something he really wanted.

This was something that had become a daily feature in his life. This was his life. This was

something he wasn’t ready to give up without a fight so he didn’t give up.


       11.      Phase 6 covers the period from August 2017 through November 17, 2017 when the

sexual relationship ended and McLaughlin hired a lawyer. McLaughlin was fearful of losing her

job given the circumstances that were enveloping her and filed the lawsuit in federal court. It was

during this period that McLaughlin learned that her fear all along of going to Human Resources was

real, believing if she did so, she would be let go by Macquarie. After her lawyer met with Hoi-Ling

Wong, Senior Employee Relations at Macquarie, and was told that McLaughlin’s relationship with

Ansell was “the worst kept secret,” with no one from the company coming to her rescue, she

confirmed her fear of going to Human Resources was well-founded. This was further reinforced

when she learned that after a former employee told Macquarie of the relationship in an exit

interview, Ansell’s boss in Singapore told Ansell to “take care of it”. See also, paragraphs 113

through 118, below.


       12.      Phase 7, encompassing the period from November 18, 2017 through April 18, 2018,

demonstrates the retaliatory efforts undertaken by Macquarie to punish McLaughlin for allowing

herself to be victimized by Ansell. It was in April 2018 that McLaughlin was told to take a paid

leave of absence, retaining her position as Managing Director – Head of US Cash Equities Sales and
                                                 6
         Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 8 of 69




subsequently being delivered her lowest fiscal year end bonus during the time of her employment at

the firm, despite her ever increasing management responsibility, revenue production and results.


       13.     Head of U.S. Cash Equities, Ansell reported directly to Andrew Downe (“Downe”),

one of five (5) division heads at the firm and Head of Commodities and Global Markets (CGM) and

reporting directly into CEO, Nicholas Moore. Ansell was the only Executive Director in the entire

U.S. Cash Equities business. Following Ansell’s termination of employment on or about November

2, 2017, there were no Executive Directors in the U.S. Cash Equities business.


       14.     Immediately following McLaughlin’s lawful and protected complaints of

harassment and discrimination and the conclusion of the quid pro quo, McLaughlin was retaliated

against in respect of the terms, conditions, and privileges of her employment.


       15.     McLaughlin files these Counterclaims to seek monetary relief for the denial of equal

employment opportunity and for the unlawful employment practices of Counterclaim Respondents.


       16.     McLaughlin further complains that she has suffered, is suffering, and will continue

to suffer severe economic and non-economic damages because Counterclaim Respondents deprived

Respondent of her employment rights in violation of federal, state and local city law as well as

common law.


       17.     Despite her stellar professional qualifications and proven performance, long term

employment and experience, proven commercial skills, capabilities and competencies, and

unquestioned outstanding personal moral and ethical character spanning her long career in the




                                                  7
         Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 9 of 69




financial services sector and on Wall Street, McLaughlin experienced unwanted blatant and at times

grotesque bias and discrimination.


        18.    At all times relevant herein, Holding’s and Capital’s employees, managers, and

Human Resource specialists acted at the behest of Counterclaim Respondents during the course, and

within the scope, of their employment with Holdings and Capital.


        19.    McLaughlin seeks compensatory and punitive damages, the benefits she was denied,

injunctive and declaratory relief, and appropriate legal and equitable relief, including attorney’s

fees.


                                                 PARTIES


        20.    McLaughlin is a woman who, at all times relevant to these Counterclaims, resided at

10 Brook Road, Tenafly, New Jersey 07670. She is a citizen of the United States. Respondent is

divorced and the sole financial supporter of her household and is the primary source of financial

support for her now eight year old child.


        21.    At all times relevant herein, McLaughlin was an “employee” within the meaning of

42 U.S.C.A. §2000e, et seq., § 296 of the NYSHRL and under § 8-102(1) of the NYCHRL and is

thus afforded protection against discrimination and retaliation in employment on the basis of her

gender, female.


        22.    Upon information and belief, Holdings is a publicly traded Australia-based

corporation doing business as Capital within New York County in the State of New York and



                                                8
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 10 of 69




maintains an office within the City and County of New York at 125 West 55th Street, New York,

New York 10022.


       23.     Upon information and belief, Holdings and/or Capital maintain control, oversight,

and direction over the operation of their respective facilities, including their employment practices.


       24.     At all times material to this action, Holdings and/or Capital were McLaughlin’s

“employer” within the meaning of Section 701(f) of Title VII (42 U.S.C. §2000e(f)), Section 292(1)

of the NYSHRL, and Section 8-102(1) of the NYCHRL.


       25.     Upon information and belief, Ansell is a United Kingdom national with permanent

resident status in the United States. Married with three children, Counterclaim Respondent Ansell




       26.     Ansell, for the time period referenced as Phase 5, was the direct manager of

McLaughlin. He was also responsible during the period of time covered by Phases 3,4 5 and a

portion of 6 for hiring, firing, screening, training, retention, supervision, discipline, compensation

and counseling at Capital. In addition, he had at times the same authority for Holdings.


       27.     Ansell knew or should have known of the discriminatory customs, practices, policies

and wrongful acts described in these Counterclaims but nonetheless incited, condoned, ratified,

and/or authorized such conduct. Ansell is being sued in his official and individual capacities.


       28.     During Phase 5 and later periods, until he was fired by Macquarie, Ansell was

McLaughlin’s supervisor



                                                   9
          Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 11 of 69




          29.




          30.   At all times material to this action, Counterclaim Respondents have acted under

color or custom or usage of law and continue to so act, depriving McLaughlin of rights, privileges

and immunities secured to her by the Constitution and laws of the United States and the State of

New York, and in direct violation of the Civil Rights Act of 1871, 42 U.S.C. § 1983.


          31.   Counterclaim Respondents individually and in their official capacities have

individually and collectively harassed McLaughlin, fostered a hostile work environment, condoned

horrific forms of sexual harassment, and retaliated against McLaughlin.


          32.   Counterclaim Respondents individually and in their official capacities have

individually and collectively discriminated and retaliated against McLaughlin on the basis of

gender.


                                       JURISDICTION AND VENUE


          33.   This arbitration tribunal has jurisdiction of Respondent’s federal claims pursuant to

28 U.S.C. §1331 and 1343, respectively, and 15 U.S.C. §787-6(h)(1)(B)(1) and the state law claims

pursuant to 28 U.S.C. §1367(a), because the state law claims arise from a common nucleus of

operative facts with the federal claims and are so related to Respondent’s federal claims that they

form a part of the same case or controversy between the parties under Article III of the United States

Constitution.




                                                 10
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 12 of 69




        34.     At all times relevant herein, Counterclaim Respondents are an “employer” within

the meaning of 42 U.S.C.A. § 2000e-(), § 292 of the NYSHRL and under § 8-102() of the

NYCHRL.


                                 ADMINISTRATIVE PROCEDURES


        35.     On November 14, 2017, McLaughlin filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”). The EEOC accepted the Charge and processed

it by assigning charge number 520-2018-00551.


        36.     Prior counsel for McLaughlin requested that the EEOC issue a Notice of Right to

Sue (“NORTS”) letter.


        37.     Respondent has fulfilled the administrative prerequisite for filing federal claims of

discrimination in this matter.


        38.     Following commencement of the relevant action, a copy of the Complaint was

served both on the New York City Commission on Human Rights and the Office of the Corporation

Counsel of the City of New York, thereby satisfying the notice requirements of the New York City

Administrative Code.


        39.     Any and all other prerequisites to the filing of the Federal Lawsuit had been met.


        40.     By Decision and Order dated August 7, 2018, the Federal Lawsuit was stayed and

the matter referred to arbitration.


                                      FACTS COMMON TO ALL COUNTS

                                                  11
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 13 of 69



                            PERSONAL AND PROFESSIONAL BACKGROUND


        41.     McLaughlin is a 40 year-old female and is protected under the Federal, State and

City anti-discrimination statutes protecting employees.


        42.     In 1999, McLaughlin graduated summa cum laude from Arizona State University

with a Bachelors degree (BA) in finance.


        43.     Following graduation, McLaughlin began work as a trader on the equity execution

desk at Vanguard Brokerage Services.


        44.     In 2000, McLaughlin began working at Goldman Sachs (“Goldman”) in Equity

Capital Markets (“ECM”). In 2001, McLaughlin transitioned from Goldman’s ECM desk to their

Institutional Sales desk.


        45.     In May 2007, McLaughlin attempted to resign from Goldman to start a family.


        46.     At the time, McLaughlin believed she could not balance the intensity that was

required to remain a top performer, while being the mom she always wanted to be. Goldman did

not want to lose McLaughlin, and asked her to take a three-month sabbatical (i.e., rather than just

leaving) to see if she could find another role within the firm that would allow her more work-family

life balance. McLaughlin agreed.


        47.     At the end of the three-month leave, McLaughlin concluded that she could not find a

role that would fulfill her at Goldman, while still being able to have the flexibility she wanted in

motherhood to be around for her future children.


                                                   12
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 14 of 69




       48.        In July 2007, McLaughlin resigned from Goldman in order to start a family.


       49.        In 2008, McLaughlin suffered a devastating late loss miscarriage of twins.


       50.        In early 2009, McLaughlin joined the work force at WJB Capital, a predominately

execution only commission shop. She continuously worked there until WJB ceased operations and

closed in January 2012.


       51.        In October 2009, McLaughlin gave birth to her son James.


       52.        Over the course of January 2012, after WJB closed, McLaughlin interviewed to find

a firm she thought would accommodate her need to successfully balance motherhood and her career

on the sell-side. Goldman made her an offer to return to work. Macquarie made her a competing

offer to join its nascent equity sales, trading, and research division in New York City. McLaughlin

chose Holdings/Capital, which she thought was a better platform in terms of culture, opportunity,

career growth, and flexibility to balance her desire to be an active caregiver and mother to her infant

son.


       53.        McLaughlin’s former employers and client references were overwhelmingly positive

and supportive.


       54.        In or around February 2012, McLaughlin joined Holdings/Capital as a Managing

Director in its U.S. Cash Equities Sales group.


       55.        McLaughlin’s responsibilities included serving as U.S. relationship manager for

large, predominantly New York based hedge funds. McLaughlin was a producing salesperson

covering mostly New York investors such as “Investor A” (a $18 billion assets under management
                                             13
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 15 of 69




long short equity activist fund founded by a well known sharp-tongued activist), “Investor B” (a $30

billion assets under management family office), and “Investor C” (a $16 billion assets under

management long/short multi-manager platform).


        56.     McLaughlin immediately became a top revenue producer and contributor on the

team. She brought with her a unique combination of bulge bracket bank (Goldman) and execution

dominated commission shop (WJB) experience. She used both to rise at the firm.


        57.     McLaughlin was not only a top producer, but she also brought with her an inherent

and natural networking ability.


        58.     From the start of her career at Macquarie, she made it a point to collaborate with

different divisions and foster a network to help build the US Cash Equities internal brand.


        59.     McLaughlin also proactively reached out to                                        , who

was Macquarie Americas Country Head and senior Executive Director in the Credit Markets

Division.


        60.                        remarked that, in all of his time at Macquarie, no one in the

securities division (not even the senior leaders) had been proactive in making an introduction.


        61.     McLaughlin cross-sold the firm’s offerings and brought in other product specialists

to market their respective financial products in growing both the Macquarie name and the client

relationship.




                                                 14
       Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 16 of 69




       62.    McLaughlin was an informal mentor to other less experienced women, including

                     , who was one of several people on the floor that came to McLaughlin for

guidance and support.


       63.    As a result of McLaughlin’s mentorship and sponsorship in early 2017,

was able to successfully transition out of an administrative role into front office sales trading

coverage for the New York based international desk.


       64.    In January 2013, McLaughlin filed a TRO against her then-husband Brian

McLaughlin.


       65.    In the fall of 2013, McLaughlin finalized a difficult divorce.


       66.    McLaughlin is a single mother and was awarded primary residential custody of her

son.


       67.    McLaughlin is her child’s primary caregiver and financial provider / supporter.


       68.    As of the filing of this Counterclaim, McLaughlin remains and is currently

employed by Macquarie as a Managing Director, Head of U.S. Cash Equities Sales.


                          MCLAUGHLIN’S RISE TO SUCCESS AT MACQUARIE


       69.    In February 2012, McLaughlin commenced employment with Macquarie as a

Managing Director, U.S. Cash Equities sales.


       70.    In October 2013, McLaughlin earned a Macquarie Award. The Macquarie Award

recognizes people not just for what they achieve, but how they achieve it: people who collaborate
                                                15
         Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 17 of 69




not just within their own team or division but across groups; people who go above and beyond the

scope of their role to deliver outstanding results.


        71.      The Macquarie Award reflects “What We Stand For”: Opportunity, Accountability,

and Integrity.


        72.      In May 2014, McLaughlin was recognized in the inaugural Introducer Sales Credit

initiative.


        73.      At the time, the program was a new collaboration initiative that rewarded anyone

within Macquarie Securities Group (“MSG”), which has since merged with another division and is

now called Commodities and Global Markets (“CGM”), which leveraged existing relationships to

bring in “net new” business to another MSG regional business.


        74.      McLaughlin’s 2013/2014 reviews were stellar.


        75.      In 2015, due to her excellent performance, acumen, communication, mentorship,

and leadership skills, McLaughlin was promoted to the role of Head of New York Cash Equities

Sales by Andrew Root (“Root”) and Austin Graham (“Graham”), then Co-Heads of U.S. Cash

Equities.


        76.      McLaughlin would now be a producing manager, responsible for the 14-person,

predominantly senior and male, New York and MidAtlantic-based sales team.


        77.      In 2015, McLaughlin was given a verbal offer of employment from Macquarie’s

competitor, Deutsche Bank, for $900,000 in guaranteed total annual compensation for one year.


                                                      16
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 18 of 69




       78.     A loyal employee of Macquarie, McLaughlin chose to stay at Macquarie for

$850,000 in guaranteed total annual compensation for one year.


       79.     McLaughlin had already invested over two years and many long hours to acclimate

at Macquarie, and as a single mom, she did not want to have to rebuild somewhere else.


       80.     McLaughlin believed Macquarie was acutely aware of this ever-growing

phenomenon, of working moms being willing to accept lower compensation with Macquarie willing

to take advantage of it where possible.


       81.     Specifically, McLaughlin had previously shared with Macquarie the value she

placed on “earned” flexibility as a working mom, and Macquarie took advantage of the idea that

working moms would sacrifice some compensation for flexibility.


       82.     Unfortunately, in 2016 Macquarie took further advantage of the “working mom

discount” and reduced the bonus portion of McLaughlin’s compensation from $550,000 to

$500,000.


       83.     Since recommitting herself to Macquarie, McLaughlin worked even harder and

succeeded even more – especially to dispel the preconceived notions that reverberated amongst the

management at Macquarie about working women and mothers.


       84.     In March of 2016, McLaughlin used her professional network to secure Twitter’s

first Asian non-deal roadshow (“NDR”). McLaughlin took their representatives to meet with

institutional investors and sovereigns across Tokyo, Singapore and Hong Kong.



                                                17
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 19 of 69




        85.     This “roadshow” significantly increased McLaughlin’s global profile at Macquarie,

not only in the securities division (MSG at the time), but firm wide. In Hong Kong, McLaughlin

was introduced to Ben Way, Macquarie’s CEO of Asia.


        86.     In November 2016, McLaughlin helped champion a Women’s Event with fashion

legend Diane von Furstenburg (“DVF”).


        87.     Specifically, McLaughlin volunteered to represent the securities group invites for

this event, which was being spearheaded by the Women’s Network.


        88.     People often approach McLaughlin for diversity efforts and/or guidance. Because of

the network she had worked tirelessly and passionately to build, McLaughlin was the “go-to” for

other divisions, for guidance within U.S. Cash Equities.


        89.     The DVF event in particular was another brand building event for Macquarie with

Macquarie’s female client base and with senior women at the firm who with McLaughlin personally

invited several clients.


        90.     The event provided clients and Women@Macquarie, Macquarie’s internal women’s

group, the opportunity to hear an inspiring talk by DVF about her break in the male-dominated

fashion industry.


        91.     McLaughlin was also a regular contributor to Diversity & Inclusion initiatives at the

firm and consistently participated in recruiting efforts.


        92.     In March 2017, McLaughlin contributed to an internal Flexibility Campaign and

shared her own personal experiences for people looking to work more flexibly.
                                                18
         Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 20 of 69




         93.   In April 2017, McLaughlin was promoted again, to Head of U.S. Cash Equities

Sales.


         94.   In October 2017, McLaughlin was nominated for the 2017 Markets Media Women

in Finance Award.


         95.   On or about November 7, 2017, McLaughlin learned that she had won the Markets

Media Women in Finance Award for “Excellence in Institutional Sales.”


         96.   As of April 2018, McLaughlin remained a producing manager, which is remarkable,

considering she was then responsible for 21 sales executives globally across Macquarie’s New

York, Boston, San Francisco, Atlanta, Boca and London offices, with $30+ million in targeted

attributed revenue to the U.S. business.


         97.   Since assuming the management role, McLaughlin had driven stability for the

platform, reduced turnover, and created transparent and measurable goals, contributing to a 50%

year over year increase in the division’s bottom line.


         98.   Although McLaughlin was a top individual producer for the U.S. Cash Equities

Sales Team, it is worth noting that she proactively chose to give up a significant portion of her client

coverage in order to put Macquarie’s interest first and balance her increasing managerial

responsibilities while turning client coverage over to up-and-coming salespeople who were looking

to increase their revenues and grow their individual client bases.




                                                  19
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 21 of 69




        99.       McLaughlin as of April 2018 remained the #4 (out of 21) producer on the team and

was responsible for client coverage with an individual annual U.S. attributable revenue budget of

close to $4 million.


        100.      Specifically, McLaughlin had transitioned full coverage of “Investor D” (a $9 billion

AUM hedge fund) to her subordinate salesperson                             “Investor D” was one of

McLaughlin’s many success stories and client highlights at Macquarie. In June 2016, “Investor

D’s” U.S. commissions were a mere $29,000, down over 60%, and globally, commissions were

only $100,000. McLaughlin drove payment conversations with the head trader, who would later

call McLaughlin a “bulldog.”        This was a compliment regarding how the conversation was

delivered. “Investor Ds” head trader told                  McLaughlin’s subordinate, that, were it not

for McLaughlin’s service versus Macquarie’s payment dialogue, Macquarie would not have the

partnership that Macquarie now has. “Investor D” had recently indicated they would now pay

Macquarie closer to $500,000 globally for the relationship, which includes research, trading ideas,

and strategies.


        101.      The account “Investor A” has also been a notable CGM highlight for McLaughlin in

calendar year 2017.


        102.      McLaughlin introduced                 , Macquarie Managing Director in commodity

sales, to “Investor A” to help expand the revenue opportunity.


        103.      McLaughlin sought to introduce Macquarie’s broader commodity capabilities

(beyond cash equity) and to cross-sell the hedging business.



                                                   20
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 22 of 69




       104.    Because of this timely introduction, “Investor A” gave Macquarie their very first

iron ore options trade, which ended up being, as it is commonly discussed on the floor, “the largest

iron ore options trade Macquarie had ever printed.” Not only was this trade commonly discussed on

the floor, but also it was highlighted by Andrew Downe, one of five Division heads reporting

directly to CEO Nicholas Moore, at the internal Town Hall.


       105.     “Investor A” (specifically, their Head trader) indicated that Macquarie generated

around $400,000 in incremental commissions alone on this new iron ore options business.


       106.     At the time of McLaughlin’s April 2018 forced departure, “Investor A” was

tracking to be a seven-figure cross product account for Macquarie.


       107.    Throughout her tenure at Macquarie, in recognition for her success, McLaughlin

consistently received impeccable performance reviews concerning her revenue production,

diligence, competence, exceptional management skills, and ability to enhance the profitability of the

business and services that she managed.


              ANSELL INITIATES A PERSONAL RELATIONSHIP WITH MCLAUGHLIN


       108.




                                                 21
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 23 of 69




       109.    Ansell sought after McLaughlin beginning in mid-2015 and then

                                       McLaughlin reluctantly gave in for fear of losing her job,




       110.    Such termination was successful for a period of about 13 months at which time

McLaughlin was able to reject, or otherwise avoid responding to, Ansell’s efforts to continue the

                relationship established earlier.


       111.    In or about December 2016, Ansell, who admittedly after the fact told McLaughlin

he does not take “no” for an answer, sought to take a perceived demotion from the position he held

(Head of Global Index Arb trading in New York),

                                                         a position which made him McLaughlin’s

immediate supervisor (Head of U.S. Cash Equities – which was losing on an annual basis in excess

of $50.0 million).




       112.    Phase 5 began for McLaughlin much like that which occurred during Phase 3,

namely, she being fearful of losing her job if she did not give in to Ansell’s              but as

Phase 5 developed,


       113.    At all times from the beginning of Phase 3 through to the conclusion of Phase 5,

McLaughlin did not report Ansell’s                             acts to Human Resources given her

state of mind that to do so would further jeopardize her career at Holdings/Capital and at other

                                                    22
Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 24 of 69
       Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 25 of 69




information up to




       116.                indicated that he was told the matter was being investigated and dealt

with, resulting in his making no further reports to those above him in the corporate hierarchy,

although commenting that immediately prior to McLaughlin’s claim, which resulted in Ansell’s

termination of employment with Macquarie, he was not aware of any action being taken or

“outcome” by Macquarie, relative to the prior reports that were generated up to and including the

highest levels at Macquarie.


       117.   Inexplicably, the alleged investigation that was overseen by               did not

result in anyone, whether it be a Macquarie employee or outside consultant retained to do an

investigation, communicating with McLaughlin.


       118.   McLaughlin, in turn, did not report the sexual harassment and hostile work

environment to Human Resources due to her fear, based on information in her possession, that

such reporting would result in her losing her job. See, among other things, Exhibit C consisting

of an email from McLaughlin to             dated November 21, 2015. This is just one of several

instances that caused McLaughlin to recognize that any effort on her part to report the matter to

Human Resources would not result in Ansell being sanctioned, but would nonetheless most

likely end her career at Macquarie, making it extremely difficult to find comparable work

elsewhere. In an email dated September 24, 2017 from Hayward to Downe, Hayward, in part,

iterated, “the dynamics between [Ansell] and [McLaughlin] have been an issue for some time.”




                                               24
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 26 of 69




This is not a surprise in that Hoi–Ling Wong, Senior Employee Relations, Americas, has stated

the affair between Ansell and McLaughlin was “the worst kept secret.”


       119.    Once the sex came to an end, McLaughlin was discriminated against on the basis of

her gender.


       120.    After Phase 5 ended,




       121.    Ansell reached out to McLaughlin to talk with her. In early August 2017, Ansell

went to New Jersey, where McLaughlin lives, and they met at a restaurant, Axia.


       122.    McLaughlin was very emotional, distraught, upset, and concerned about losing her

job.


       123.    Later in August, Ansell came running over to McLaughlin’s desk in a panic asking if

they could talk. McLaughlin said, “No”, explaining that she did not want to become emotional in

the office and had a lot of work to do. Ansell then asked if they could meet; she said ok; and they

met on the sidewalk after work. Ansell stated that he was very concerned that she would hire a

lawyer and asked her to give him a heads-up if she did so, so that he could resign first.


       124.    Later in August, Ansell wrote McLaughlin a letter, remarkably demonstrating

confirmation and admission of the power dynamic inherent in the claims of sexual harassment. (see

Exhibit A).


       125.    In it, Ansell provides a timeline

                         He openly admits that:
                                                  25
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 27 of 69




               a. His intentions “were not wholly altruistic” when he aided her at work (the

                          Incident”);


               b. McLaughlin rebuffed his advances: “You could see that this was going

                   somewhere you didn’t want it to. You told me as much. Boundaries”;


               c. He nonetheless persisted in pursuing her, against her wishes, as “no one had ever

                   said no to me” and “This was something I really, really wanted”;


               d. McLaughlin tried so many times to reset the boundaries, but he would not let

                   her;




               f. He “unleashed a world of pain and a lifetime of hurt on so many innocent and

                   underserving people”; and


               g. McLaughlin is “a victim here too”.


       126.    Ansell hired an outside “consultant” Ed Eppley to analyze and identify any

“weaknesses” in the US Cash Equities management team.


       127.    A management team offsite was scheduled in order to review the consultant’s

findings.


       128.    As part of preparations for the offsite, everyone on the management team had to do a

pre-call interview with the consultant.
                                                26
       Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 28 of 69




       129.    From October 19-20, McLaughlin called in sick. She thought she had a bad cold or

maybe even the flu. Once again, the stress wore her down and was taking its toll. McLaughlin’s

weight was dropping.


       130.    On Friday, October 20, 2017, Ansell notified McLaughlin that he had reached out to

Human Resources and that they would like to schedule a call with McLaughlin and the consultant

regarding the overwhelming collection of false negative feedback shared about McLaughlin by her

peers on the U.S. Cash Equities management team. This was in stark contrast to every single

review McLaughlin had ever received in her now 5+ years of employment at the firm. The timing

was also alarming because McLaughlin had notified Ansell that she was not quitting.


       131.    On October 21, 2017, the consultant emailed Ansell as follows, in relevant part,

which email Ansell forwarded to McLaughlin. The text reveals the planned set-up:


       “Good afternoon Robby,

               I’m looking forward to our dinner tomorrow night…

       I understand you are interested in the talking points I would share with Khristina if

       given the chance to work with her before Monday’s offsite.

       Here are the key items I think she needs to know:

           •   There is a theme from her peers that it’s not safe to share opinions with

               either her or Robby that are in conflict with what Khristina wants.

           •   This concern comes from a sense that Robby shows unusual amounts of bias

               to do as Khristina suggests and this is something that Khristina intentionally

               works to achieve.

                                                 27
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 29 of 69




           •   This will test her ability to hear these concerns and understand that they are

               real. They are hopeful she will alter her behavior enough so her peers believe

               she is doing what is in Macquarie’s best interest instead of what is of most

               benefit to her.

           • Her inability to listen and learn and accept this feedback is a moment of truth
               for her career. To the extent she takes this as valid and meaningful and

               makes adjustments will show she’s capable of learning.”




       132.    After sharing this email with McLaughlin, Ansell notably texted her on October 22,

2017: “There’s no way you ever put yourself before MQ […] We need to address [at the offsite and

with the consultant] why people perceive it to be the case.” (see Exhibit D)


       133.    Ansell, texted McLaughlin with the details of the career ambush to come.


       134.    On October 22nd, after obtaining counsel, McLaughlin did not dial in for the follow-

up consultant / Human Resources call and did not attend the setup / offsite, which took place

October 23rd and October 24th.


       135.    On or about October 22, 2017, McLaughlin’s prior counsel put Macquarie on notice

that McLaughlin had been the victim of egregious sexual harassment by Ansell that included,

among other things,




                                                 28
         Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 30 of 69




         136.   Immediately following Macquarie learning of McLaughlin’s complaints, Macquarie

continued the retaliation                          , that includes leaving her out of important

management meetings and generally, mishandling of the entire situation allowing a rumor mill of

scandal to permeate the workplace.


         137.   Macquarie has focused solely on covering up Ansell’s wrongdoings and has done

nothing to remediate the retaliatory environment McLaughlin found herself subjected to.


         138.   On October 31, 2017, Andrew Downe informed the U.S. Cash Equity Management

team that Ansell would not be returning to Macquarie.


         139.   It was a simple message; no additional details were given, and no questions were

asked.


         140.   Not a single person on the management team reached out to McLaughlin to discuss

the news of Ansell’s discharge from the firm. This is unusual, as McLaughlin was informed that

there had been many discussions concerning the reason for his abrupt departure.


         141.   Macquarie had and has done absolutely nothing to protect McLaughlin from the (pre

November 17, 217 filing) vicious rumor mill, when in fact their handling created.


         142.   The delivery of Ansell’s firing neither contained the rumor mill nor allowed

McLaughlin to feel comfortable at work.


         143.   In a public release to his group dated October 31, 2017, Andrew Downe wrote, “I

regret to advise you that Robert Ansell has left Macquarie’s employment” (emphasis added). The

next sentence further communicates that the decision was one that Macquarie did not want to have
                                               29
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 31 of 69




to make – thus construing McLaughlin as a pariah: “A leadership change for our US Cash Equities

business at this point in time is regrettable…” (emphasis added).


       144.       When McLaughlin raised concerns about tone of Downe’s communications and the

effects of Macquarie’s silence concerning Ansell’s unlawful and inappropriate behavior, Downe

granted McLaughlin permission to speak about her allegations of sexual harassment.


       145.       Specifically, with respect to discussing the circumstances of the situation, Downe

told McLaughlin unequivocally, “Honesty is the best policy.”


       146.       Now, in a classic case of “entrapment,” Macquarie is suing McLaughlin in

arbitration for actions she undertook with their consent in retaliation for her lawful complaints of

discrimination.


       147.       The events following the offsite and Macquarie management’s decisions to exclude

her have ruined McLaughlin’s mobility at the firm, her professional network at the firm, and

potentially, her ability to find work outside the firm, as Macquarie did nothing to prevent nor

contain (in fact caused) the rumors, which quickly reached McLaughlin’s clients and contacts

outside Macquarie.


       148.       McLaughlin has since been ostracized, labeled, and stigmatized by Macquarie’s

retaliatory mishandling of McLaughlin’s complaints in the hopes of forcing McLaughlin to resign

from Macquarie amidst a cloud of rumor, scandal, humiliation, embarrassment and shame.




                                                  30
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 32 of 69




       149.    McLaughlin’s ability to lead members of her team diminished immediately. Her

subordinates disrespected her and she has been severely and irreversibly impeded as she remains the

victim of snicker, banter, and “coffee room whisper”.


       150.    Macquarie created, condoned, and fostered a work environment for McLaughlin that

was so intolerable, no reasonable person would be able to withstand it.


       151.    Macquarie created, condoned, and fostered a work environment that villainized

McLaughlin, the victim.


       152.    This is why most women in finance, especially senior women, stay quiet and tolerate

harassment.


       153.    On Wednesday, November 1, 2017, Macquarie U.S. Cash Equities had one of its

biggest trading days of the year. McLaughlin offered kudos to her sales team members, and

received muted or non-replies. The chorus of silence when there would otherwise be a loud cheer

was astonishing to note. The leak of Ansell’s termination and the rumored reasons for it therefore

was good for business at Macquarie.


       154.    At 10:30AM on November 1st, McLaughlin’s ex-husband e-mailed her to call him,

saying that he had gotten hit with the rumor mill that morning.


       155.    McLaughlin also received a text on the same day from a former Macquarie analyst

and side-sell competitor, Brad Zelnick, asking McLaughlin, “What’s your story?”, to which she did

not respond.



                                                 31
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 33 of 69




       156.    As of November 2, 2017, no one in HR, nor Andrew Downe, had circled back with

McLaughlin to check in on how things are going.


       157.    On or about November 3, 2017, McLaughlin emailed                           her partner

on the execution side of the business, concerning the discomfort she felt with his treatment in recent

days. She wrote:




           Yesterday’s conversation kept me up last night and is still bothering me, so I felt

           I needed to address.

           First, I want to acknowledge that I appreciate you proactively pulling me off the

           desk to apologize for snapping at me on the attribution project that you and I

           have worked tirelessly on for Robby this past year. I was going to just let that

           one go, but I Do appreciate the recognition.

           As you said, you are ‘f---ing angry and resentful’. You didn’t even need to

           articulate it. Your body language and lack of even professional courtesy this

           past week has been nothing short of hostile. We have gone from talking

           consistently throughout our days, to you barely looking at me, let alone engaging

           in personal or professional banter.

           I will treat you with the professional and personal respect that I would expect of

           any leader. I’d appreciate the same in return.

           Khristina”




                                                 32
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 34 of 69




       158.    It is remarkable that in this day and age, of the #MeToo movement, Macquarie

continues to have no checks for ensuring that this hostile work environment and quid pro quo sexual

harassment does not occur.


       159.    Macquarie does not engage in best industry practices, apparently offering no sexual

harassment and sensitivity training seminars to its employees and managers. Macquarie condones

this behavior by permitting                                                                      a

single mother who is the sole supporter and provider for her household.


       160.    On or about November 7, 2017, McLaughlin had a one-on-one meeting with

Andrew Downe. During the meeting he asked how she was; she said, “Trying to hang in there.” He

replied, “I hope we can do better than that.”


       161.    They shifted quickly into business conversation.           At some point during the

discussion, McLaughlin brought up how tense things were. Downe said he noticed the tension in

the management meeting earlier when they were discussing the slides for the Town Hall.


       162.    In the meeting, McLaughlin had pointed out that no one on the management team

had responded to her input on the slides and she had asked them directly what they thought, because

at this time, everyone else had slides to present but McLaughlin.


       163.    At this point in the meeting with Downe, recounting the day’s earlier meeting,

McLaughlin became emotional and told him how hard this was on her.


       164.    In response Downe told McLaughlin to “put on a brave face” and said he would

address anything he needed to; however, the irreparable damage had been done.

                                                 33
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 35 of 69




       165.    As of April 2018, McLaughlin continued to report to work.                It was very

uncomfortable. She was ostracized. In what would normally be an upbeat trading desk with lots of

camaraderie, McLaughlin was isolated and no one engaged her in personal or professional banter.

Interactions with colleagues were minimal, making her job difficult to successfully perform.


       166.    One cannot undo the damage that’s already been done to McLaughlin’s career and

life by being subjected to this systemic and planned sex-based discrimination.


   RETALIATION CONTINUES (AND ESCALATES) AFTER FILING OF THE COMPLAINT


       167.    On November 17, 2017, McLaughlin commenced the lawsuit by filing a Complaint

against Capital and Ansell alleging discrimination on the basis of her gender, which included, inter

alia, claims of egregious sexual harassment (the Complaint”).


       168.    It was McLaughlin’s hope that the filing of the Complaint would be the first step

towards moving past the egregious actions of Macquarie’s cover-up of Ansell’s actions and its

perpetuation of a




       169.    Instead, immediately following McLaughlin’s commencement of the federal action,

Macquarie took further steps to embarrass, intimidate, and harm McLaughlin in steadfast retaliation

for once again asserting her statutory right to a discrimination-free workplace environment.




                                                 34
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 36 of 69



              MACQUARIE CONTINUES THE RETALIATORY PRESSURE EVEN MORE


       170.    In furtherance of its intention to retaliate against McLaughlin for filing her

discrimination claim with the Court, Macquarie sought to undermine McLaughlin’s ability to

effectively manage her team by continuing to embarrass McLaughlin and create the impression that

she is toxic and harmful to the running of Macquarie’s business.


       171.    On or about November 21, 2017, McLaughlin received a voice message from

Andrew Downe indicating that he wanted to set up a call with McLaughlin and her team to discuss

McLaughlin’s current “situation.” McLaughlin was under the impression that Downe’s intention

was to assist McLaughlin in assuring her team that the steps she took to redress the harm inflicted

by Macquarie would in no way impede her ability to effectively do her job as a manger and

employee.


       172.    Ultimately, a videoconference took place on Wednesday, November 29, 2017 with

McLaughlin, Dan Ritchie, Andrew Downe, Jenny Kiernan, Alexis Conoscente and McLaughlin’s

global US Sales team (all offices that report to McLaughlin including London) in attendance.


       173.    During the conference, instead of vesting confidence in McLaughlin in the face of

her being compelled to file a discrimination lawsuit against her employer, McLaughlin’s own

managers communicated to McLaughlin’s subordinate words to the effect that we understand

because your boss filed a discrimination lawsuit against Macquarie, you may not be comfortable

going to her to address work issues and that we are here to tell you that you don’t have to go to

McLaughlin as there are other people in the institution that you can go to.



                                                  35
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 37 of 69




        174.    Additionally, on or about December 5, 2017, Austin Dowling, Macquarie’s Head of

Human Resources, Americas, sent McLaughlin a letter demanding that she sit for an interview with,

and turn over her phone to, Macquarie; further falsely asserting that she has “refused to cooperate”

with earlier requests.


        175.    This bad-faith attempt to set up McLaughlin for termination in retaliation of her

prior lawful complaints of gender discrimination, hostile work environment, and quid pro quo

sexual harassment belies McLaughlin’s thorough cooperation with Macquarie throughout the

process and was nothing more than a sham attempt by Macquarie to further harass McLaughlin

following the filing of the Complaint.


        176.    Macquarie continues to unlawfully retaliate against McLaughlin for engaging in

activities protected by anti-discrimination statutes.


                                  CLAIMS AND DAMAGES


Based upon the above allegations, Respondent maintains the following legal claims against

Counterclaim Respondents:


                         AS AND FOR A FIRST CAUSE OF ACTION

SEX DISCRIMINATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964;
                                         42 U.S.C.A. § 2000E

        177.    Counterclaim Claimant repeats, realleges and incorporates by reference each and

every allegation previously made herein as if the same were more fully set forth at length herein.




                                                   36
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 38 of 69




       178.    Counterclaim Respondents’ discriminatory behavior and then retaliatory placing of

Counterclaim Claimant on paid administrative leave were made as a direct result of Counterclaim

Claimant’s sex, female, and her complaints regarding Counterclaim Respondents’ discriminatory

treatment of her, and show an animus of sex bias.


       179.    Counterclaim Respondents’ animus towards Counterclaim Claimant’s sex is

revealed in instances where similarly situated male employees were treated differently than

Counterclaim Claimant in respect to their terms, conditions, and privileges of employment.


       180.    Counterclaim Respondents have undertaken these discriminatory practices willfully

or with reckless disregard for Counterclaim Claimant’s rights protected under Title VII.

       181.    These employment practices violate § 703 of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §2000e-2.


       182.    As a result of Counterclaim Respondents’ actions, Counterclaim Claimant has

suffered damages.


       183.    Counterclaim Respondents’ aforementioned acts constitute unlawful discrimination

and retaliation against Counterclaim Claimant in the terms, conditions and privileges of her

employment because of her gender and in retaliation against her in violation of the provisions of

Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. § 2000e.


       184.    As a proximate result of Counterclaim Respondents’ aforementioned sex

discrimination and retaliation against her, Counterclaim Claimant has and will continue to suffer




                                                 37
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 39 of 69




substantial losses, including the loss of past and future earnings, bonuses, deferred compensation

and other employment benefits.


       185.    As a further proximate result of Counterclaim Respondents’ actions, Counterclaim

Claimant has and will continue to suffer irreparable and significant damage to her personal and

professional good name and reputation.


       186.    As a further proximate result of Counterclaim Respondents’ actions, Counterclaim

Claimant has and will continue to suffer severe and lasting embarrassment, humiliation, anguish,

emotional pain, suffering, and other incidental and consequential damages and expenses.


       187.    As a result of the foregoing, Counterclaim Claimant is entitled to recover from

Counterclaim Respondents’ an amount equal to the value of all compensation to be earned by

Counterclaim Claimant had her employment not been interfered with, including all to be earned

salary and bonuses, benefit payments, profit sharing, costs, attorney’s fees and prejudgment interest

at no less than 9%.


       188.    As a result of the foregoing acts, Counterclaim Claimant is entitled to recover an

amount no less than $20,000,000 in compensatory damages from Counterclaim Respondents’,

jointly and severally, in addition to all other amounts sought herein.


       189.    In committing the acts alleged herein, Counterclaim Respondents, jointly and

severally, acted in an outrageous and malicious manner with intent, oppression, gross negligence,

malice, wanton disregard and indifference for Counterclaim Claimant’s protected civil rights, as

part of a continuing pattern of conduct, and Counterclaim Claimant is entitled to punitive damages


                                                  38
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 40 of 69




of at least $50,000,000 to adequately punish Macquarie and to deter it from continuing and

repeating such conduct in the future.


                               AS AND FOR A SECOND CAUSE OF ACTION

        DISCRIMINATION ON THE BASIS OF GENDER UNDER NEW YORK STATE HUMAN
                            RIGHTS LAW §296(1)(A)

       190.    Counterclaim Claimant repeats, realleges and incorporates by reference each and

every allegation previously made herein as if the same were more fully set forth at length herein.


       191.    Counterclaim Respondents’ discriminatory behavior and then retaliatory placing of

Counterclaim Claimant on paid administrative leave were made as a direct result of Counterclaim

Claimant’s gender, female, and her complaints regarding Counterclaim Respondents’

discriminatory treatment of her, and show an animus of gender bias.

       192.    Counterclaim Respondents’ animus towards Counterclaim Claimant’s gender,

female, is revealed in instances where similarly situated male employees were treated differently

than Plaintiff in respect to of her terms, conditions, and privileges of employment.

       193.    As a result of Counterclaim Respondents’ actions, Counterclaim Claimant has

           suffered damages.

       194.    The aforementioned acts of Counterclaim Respondents constitute unlawful

discrimination against Counterclaim Claimant in the terms, conditions and privileges of her

employment because of her gender and in retaliation against her in violation of the provisions of the

NYSHRL § 296(1)(a).

       195.    As a proximate result of Counterclaim Respondents’ aforementioned sex

discrimination and retaliation against her, Counterclaim Claimant has and will continue to suffer

                                                  39
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 41 of 69




substantial losses, including the loss of past and future earnings, bonuses, deferred compensation

and other employment benefits.

       196.    As a further proximate result of Counterclaim Respondents’ actions, Counterclaim

Claimant has and will continue to suffer irreparable and significant damage to her personal and

professional good name and reputation.

       197.    As a further proximate result of Counterclaim Respondents’ actions, Counterclaim

Claimant has and will continue to suffer severe and lasting embarrassment, humiliation, anguish,

emotional pain, suffering, and other incidental and consequential damages and expenses.

       198.    As a result of the foregoing, Counterclaim Claimant is entitled to recover from

Counterclaim Respondents, jointly and severally, an amount equal to the value of all compensation

to be earned by Counterclaim Claimant had her employment not been interfered with, including all

to be earned salary and bonuses, benefit payments, profit sharing, costs, attorney’s fees and

prejudgment interest at no less than 9%.

       199.    As a result of the foregoing acts, Counterclaim Claimant is entitled to recover an

amount no less than $20,000,000 in compensatory damages from Counterclaim Respondents,

jointly and severally, in addition to all other amounts sought herein.

       200.    In committing the acts alleged herein, Counterclaim Respondents acted in an

outrageous and malicious manner with intent, oppression, gross negligence, malice, wanton

disregard and indifference for Counterclaim Claimant’s protected civil rights, as part of a

continuing pattern of conduct, and Counterclaim Claimant is entitled to punitive damages of at least

$50,000,000 to adequately punish Counterclaim Respondents, jointly and severally, and to deter

Counterclaim Respondents from continuing and repeating such conduct in the future.


                                                  40
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 42 of 69




                         AS AND FOR A THIRD CAUSE OF ACTION

DISCRIMINATION ON THE BASIS OF GENDER UNDER NEW YORK CITY HUMAN RIGHTS
                                LAW §8-107

       201.    Counterclaim Claimant repeats, realleges and incorporates by reference each and

every allegation previously made herein as if the same were more fully set forth at length herein.


       202.    Counterclaim Respondents’ discriminatory behavior and then retaliatory placing of

Counterclaim Claimant on paid administrative leave were made as a direct result of Counterclaim

Claimant’s gender, female, and her complaints regarding Counterclaim Respondents’

discriminatory treatment of her, and show an animus of gender bias.


       203.    Counterclaim Respondents’ animus towards Counterclaim Claimant’s gender,

female, is revealed in instances where similarly situated male employees were treated differently

than Counterclaim Claimant in respect to of their terms, conditions, and privileges of employment.


       204.    As a result of Counterclaim Respondents’ actions, Counterclaim Claimant has

suffered damages.


       205.    The aforementioned acts of Counterclaim Respondents constitute unlawful

discrimination against Counterclaim Claimant in the terms, conditions and privileges of her

employment because of her gender and in retaliation against her in violation of the provisions of the

NYCHRL § 8-107.


       206.    As a proximate result of Counterclaim Respondents’ aforementioned sex

discrimination and retaliation against her, Counterclaim Claimant has and will continue to suffer




                                                 41
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 43 of 69




substantial losses, including the loss of past and future earnings, bonuses, deferred compensation

and other employment benefits.


       207.    As a further proximate result of Counterclaim Respondents’ actions, Counterclaim

Claimant has and will continue to suffer irreparable and significant damage to her personal and

professional good name and reputation.

       208.    As a further proximate result of Counterclaim Respondents’ actions, Counterclaim

Claimant has and will continue to suffer severe and lasting embarrassment, humiliation, anguish,

emotional pain, suffering, and other incidental and consequential damages and expenses.


       209.    As a result of the foregoing, Counterclaim Claimant is entitled to recover from

Counterclaim Respondents, jointly and severally, an amount equal to the value of all compensation

to be earned by Counterclaim Claimant had her employment not been interfered with, including all

to be earned salary and bonuses, benefit payments, profit sharing, costs, attorney’s fees and

prejudgment interest at no less than 9%.


       210.    As a result of the foregoing acts, Counterclaim Claimant is entitled to recover an

amount no less than $20,000,000 in compensatory damages from Counterclaim Respondents,

jointly and severally, in addition to all other amounts sought herein.


       211.    In committing the acts alleged herein, Counterclaim Respondents acted in an

outrageous and malicious manner with intent, oppression, gross negligence, malice, wanton

disregard and indifference for Counterclaim Claimant’s protected civil rights, as part of a continuing

pattern of conduct, and Counterclaim Claimant is entitled to punitive damages of at least



                                                  42
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 44 of 69




$50,000,000 to adequately punish Counterclaim Respondents, jointly and severally, and to deter

Defendants from continuing and repeating such conduct in the future


                           AS AND FOR A FOURTH CAUSE OF ACTION

   RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964; 42

                                          U.S.C.A. § 2000E


       212.    Counterclaim Claimant repeats, realleges and incorporates by reference each and

every allegation previously made herein as if the same were more fully set forth at length herein.


       213.    Based upon the aforementioned facts, Counterclaim Claimant had reasonable belief

that Counterclaim Respondents’ were engaged in unlawful conduct under Title VII of the Civil

Rights Act of 1964, 42 U.S.C.A. § 2000e


       214.    Counterclaim Claimant acted in opposition to such unlawful conduct by making

good faith claims and/or complaints of sexual harassment and discrimination to Counterclaim

Respondents and appropriate authorities, including the EEOC.


       215.    Counterclaim Respondents had actual knowledge of Counterclaim Claimant’s

activities in respect of making good faith claims and/or complaints of sexual harassment and

discrimination to Counterclaim Respondents and appropriate authorities, including the EEOC.


       216.    As a proximate result of Counterclaim Claimant’s activities in respect of making

good faith claims and/or complaints of sexual harassment and discrimination to Counterclaim

Respondents and appropriate authorities, including the EEOC, Counterclaim Respondents engaged



                                                 43
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 45 of 69




in adverse treatment of Counterclaim Claimant, including, inter alia, placing her on paid

administrative leave.


       217.    As a proximate result of Counterclaim Respondents’ actions, Counterclaim Claimant

has suffered damages.


       218.    The aforementioned acts of Counterclaim Respondents’ constitute unlawful

retaliation against Counterclaim Claimant in violation of the provisions of Title VII of the Civil

Rights Act of 1964, 42 U.S.C.A. §2000e.

       219.    As a proximate result of Counterclaim Respondents’ aforementioned retaliation

against Counterclaim Claimant, Counterclaim Claimant has and will continue to suffer substantial

losses, including the loss of past and future earnings, bonuses, deferred compensation and other

employment benefits.

       220.    As a further proximate result of Counterclaim Respondents’ actions, Counterclaim

Claimant has and will continue to suffer irreparable and significant damage to her personal and

professional good name and reputation.

       221.    As a further proximate result of Counterclaim Respondents’ actions, Counterclaim

Claimant has and will continue to suffer severe and lasting embarrassment, humiliation and

anguish, emotional pain, suffering, and other incidental and consequential damages and expenses.

       222.    As a result of the foregoing, Counterclaim Claimant is entitled to recover from

Counterclaim Respondants’ an amount equal to the value of all compensation to be earned by

Counterclaim Claimant had her employment not been interfered with, including all to be earned

salary and bonuses, benefit payments, profit sharing, costs, attorney’s fees and prejudgment interest

at no less than 9%.
                                                 44
          Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 46 of 69




          223.   As a result of the foregoing acts, Counterclaim Claimant is entitled to recover an

amount no less than $20,000,000 in compensatory damages from Counterclaim Respondents’ in

addition to all other amounts sought herein.

          224.   In committing the acts alleged herein, Counterclaim Respondents’ acted in an

outrageous and malicious manner with intent, oppression, gross negligence, malice, wanton

disregard and indifference for Counterclaim Claimant’s protected civil rights, as part of a

continuing pattern of conduct, and Counterclaim Claimant is entitled to punitive damages of at least

$50,000,000 to adequately punish Counterclaim Respondents’ and to deter them from continuing

and repeating such conduct in the future.



                             AS AND FOR A FIFTH CAUSE OF ACTION

             RETALIATION IN VIOLATION OF NEW YORK STATE HUMAN RIGHTS LAW

                                                 §296(1)(A)

          225.   Counterclaim Claimant repeats, realleges and incorporates by reference each

and every allegation previously made herein as if the same were more fully set forth at length

herein.

          226.   Based upon the aforementioned facts, Counterclaim Claimant had reasonable belief

that Counterclaim Respondents were engaged in unlawful conduct under NYSHRL § 296 (1) (a).

          227.   Counterclaim Claimant acted in opposition to such unlawful conduct by making

good faith claims and/or complaints of sexual harassment and discrimination to Counterclaim

Respondents and appropriate authorities, including the EEOC.




                                                 45
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 47 of 69




       228.    Counterclaim Respondents had actual knowledge of Counterclaim Claimant’s

activities in respect of making good faith claims and/or complaints of sexual harassment and

discrimination to Counterclaim Respondents and appropriate authorities, including the EEOC.

       229.    As a proximate result of Counterclaim Claimant’s activities in respect of making

good faith claims and/or complaints of sexual harassment and discrimination to Counterclaim

Respondents and appropriate authorities, including the EEOC, Counterclaim Respondents engaged

in adverse treatment of Counterclaim Claimant, including, inter alia, placing her on paid

administrative leave.

       230.    As a result of Counterclaim Respondents’ actions, Counterclaim Claimant has

suffered damages.

       231.    The aforementioned acts of Counterclaim Respondents constitute unlawful

retaliation against Counterclaim Claimant in violation of the provisions of NYSHRL § 296 (1) (a).

       232.    As a proximate result of Counterclaim Respondents’ aforementioned retaliation

against Counterclaim Claimant, Counterclaim Claimant has and will continue to suffer substantial

losses, including the loss of past and future earnings, bonuses, deferred compensation and other

employment benefits.

       233.    As a further proximate result of Counterclaim Respondents’ actions, Counterclaim

Claimant has and will continue to suffer irreparable and significant damage to her personal and

professional good name and reputation.

       234.    As a further proximate result of Counterclaim Respondents’ actions, Counterclaim

Claimant has and will continue to suffer severe and lasting embarrassment, humiliation, anguish,

emotional pain, suffering, and other incidental and consequential damages and expenses.


                                                 46
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 48 of 69




       235.    As a result of the foregoing, Counterclaim Claimant is entitled to recover from

Counterclaim Respondents, jointly and severally, an amount equal to the value of all compensation

to be earned by Counterclaim Claimant had her employment not been interfered with, including all

to be earned salary and bonuses, benefit payments, profit sharing, costs, attorney’s fees and

prejudgment interest at no less than 9%.

       236.    As a result of the foregoing acts, Counterclaim Claimant is entitled to recover an

amount no less than $20,000,000 in compensatory damages from Counterclaim Respondents, jointly

and severally, in addition to all other amounts sought herein.

       237.    In committing the acts alleged herein, Counterclaim Respondents acted in an

outrageous and malicious manner with intent, oppression, gross negligence, malice, wanton

disregard and indifference for Counterclaim Claimant’s protected civil rights, as part of a continuing

pattern of conduct, and Counterclaim Claimant is entitled to punitive damages of at least

$50,000,000 to adequately punish Counterclaim Respondents, jointly and severally, and to deter

Counterclaim Respondents from continuing and repeating such conduct in the future.

                               AS AND FOR A SIXTH CAUSE OF ACTION

              RETALIATION IN VIOLATION OF NEW YORK CITY HUMAN RIGHTS
                                     LAW §8-107

       238.    Counterclaim Claimant repeats, realleges and incorporates by reference each and

every allegation previously made herein as if the same were more fully set forth at length herein.

       239.    Based upon the aforementioned facts, Counterclaim Claimant had reasonable belief

that Counterclaim Respondents were engaged in unlawful conduct under NYCHRL § 8-107.




                                                  47
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 49 of 69




       240.    Counterclaim Claimant acted in opposition to such unlawful conduct by making

good faith claims and/or complaints of sexual harassment and discrimination to Counterclaim

Respondents and appropriate authorities, including the EEOC.

       241.    Counterclaim Respondents had actual knowledge of Counterclaim Claimant’s

activities in respect of making good faith claims and/or complaints of sexual harassment and

discrimination to Counterclaim Respondents and appropriate authorities, including the EEOC.

       242.    As a proximate result of Counterclaim Claimant’s activities in respect of making

good faith claims and/or complaints of sexual harassment and discrimination to Counterclaim

Respondents and appropriate authorities, including the EEOC, Counterclaim Respondents engaged

in adverse treatment of Counterclaim Claimant, including, inter alia, placing her on paid

administrative leave.

       243.    As a result of Counterclaim Respondents’ actions, Counterclaim Claimant has

suffered damages.

       244.    The aforementioned acts of Counterclaim Respondents constitute unlawful

retaliation against Counterclaim Claimant in violation of the provisions of NYCHRL § 8-107.

       245.    As a proximate result of Counterclaim Respondents’ aforementioned retaliation

against Counterclaim Claimant, Counterclaim Claimant has and will continue to suffer substantial

losses, including the loss of past and future earnings, bonuses, deferred compensation and other

employment benefits.

       246.    As a further proximate result of Counterclaim Respondents’ actions, Counterclaim

Claimant has and will continue to suffer irreparable and significant damage to her personal and

professional good name and reputation.


                                                 48
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 50 of 69




        247.    As a further proximate result of Counterclaim Respondents’ actions, Counterclaim

Claimant has and will continue to suffer severe and lasting embarrassment, humiliation, anguish,

emotional pain, suffering, and other incidental and consequential damages and expenses.

        248.    As a result of the foregoing, Counterclaim Claimant is entitled to recover from

Counterclaim Respondents, jointly and severally, an amount equal to the value of all compensation

to be earned by Counterclaim Claimant had her employment not been interfered with, including all

to be earned salary and bonuses, benefit payments, profit sharing, costs, attorney’s fees and

prejudgment interest at no less than 9%.

        249.    As a result of the foregoing acts, Counterclaim Claimant is entitled to recover an

amount no less than $20,000,000 in compensatory damages from Counterclaim Respondents, jointly

and severally, in addition to all other amounts sought herein.

        250.    In committing the acts alleged herein, Counterclaim Respondents acted in an

outrageous and malicious manner with intent, oppression, gross negligence, malice, wanton

disregard and indifference for Counterclaim Claimant’s protected civil rights, as part of a continuing

pattern of conduct, and Counterclaim Claimant is entitled to punitive damages of at least

$50,000,000 to adequately punish Counterclaim Respondents, jointly and severally, and to deter

Counterclaim Respondents from continuing and repeating such conduct in the future.

                             AS AND FOR A SEVENTH CAUSE OF ACTION

                      AGAINST ANSELL (NYSHRL – AIDING AND ABETTING)

        251.    Counterclaim Claimant incorporates by reference and realleges each and every

allegation as set forth above as if fully set forth herein.




                                                     49
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 51 of 69




        252.    As a result of the aforementioned actions, Ansell has discriminated against

Counterclaim Claimant on account of her gender with respect to the terms, conditions and privileges

of her employment in violation of New York Executive Law § 290 et seq.

        253.    As a result of the aforementioned actions, Ansell has violated the New York

Executive Law §290 et seq. by aiding, abetting, inciting and coercing the unlawful discrimination

outlined herein.

        254.    As a result of Ansell’s discrimination (and aiding, abetting and inciting

discrimination) against her, Counterclaim Claimant has suffered damages, including, without

limitation, deprivation of income and benefits, emotional pain, suffering, inconvenience, damage to

reputation and career, mental anguish and humiliation.

                            AS AND FOR AN EIGHTH CAUSE OF ACTION

                     AGAINST ANSELL (NYCHRL – AIDING AND ABETTING)

        255.    Counterclaim Claimant incorporates by reference and realleges each and every

allegation as set forth above as if fully set forth herein.

        256.    As a result of the aforementioned actions, Ansell has discriminated against

Counterclaim Claimant on account of her gender with respect to the terms, conditions and

privileges of her employment in violation of New York City Administrative Code § 8-101 et seq.

        257.    As a result of the aforementioned actions, Ansell has violated the New York City

Administrative Code § 8-101 et seq. by aiding, abetting, inciting and coercing the unlawful

discrimination outlined herein.

        258.    As a result of Ansell’s discrimination (and aiding, abetting and inciting

discrimination) against her, Counterclaim Claimant has suffered damages, including, without


                                                     50
         Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 52 of 69




limitation, deprivation of income and benefits, emotional pain, suffering, inconvenience, damage to

reputation and career, mental anguish and humiliation.

                               AS AND FOR A NINTH CAUSE OF ACTION




                               AS AND FOR A TENTH CAUSE OF ACTION

         AGAINST ANSELL (INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS)

        264.     Counterclaim Claimant incorporates by reference and realleges each and every

allegation as set forth above as if fully set forth herein.

        265.     Ansell engaged in extreme and outrageous conduct towards Counterclaim Claimant.

        266.     Ansell had the intent to cause or the disregard of a substantial likelihood of causing

Counterclaim Claimant severe emotional distress.


                                                     51
            Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 53 of 69




        267.       Ansell proximately caused Counterclaim Claimant to suffer severe emotional

distress.

        268.       As a result of Ansell’s extreme and outrageous conduct, Counterclaim Claimant

suffered damages including, without limitation, emotional pain, suffering, inconvenience, damage to

reputation and career, mental anguish and humiliation.



                            AS AND FOR AN ELEVENTH CAUSE OF ACTION




                                  ATTORNEY’S FEES AND COSTS


            274.   Attorney’s fees and costs are warranted in this matter as the undersigned, on behalf

of Counterclaim Claimant, have in good faith, attempted to negotiate a reasonable resolution with

                                                    52
          Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 54 of 69




Counterclaim Respondent, without having to refer this matter to this forum for adjudication,

determination and final resolution on the merits.


                                  PUNITIVE DAMAGES – BAD FAITH


          275.   It is presumed that parties to contracts undertake their respective obligations in good

faith, with intent to deal fairly. In light of Counterclaim Respondents’ obvious and blatant bad

faith, wrongdoing and breach of other duties, punitive damages should be assessed against

Counterclaim Respondents so that they be deterred from attempting such harmful practices in the

future.




                                                    53
        Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 55 of 69




                                     REQUEST FOR RELIEF


        WHEREFORE, Counterclaim Claimant requests that the Arbitrator award the following

relief in her favor:


        I.      An Award declaring that the acts complained of herein violate the rights of

        Counterclaim Claimant as guaranteed under applicable Federal, State, and New York City

        Law;


        II.     An Award granting equitable relief directing Counterclaim Respondents to cease

        and desist from exposing Counterclaim Claimant to discrimination and retaliation;


        III.    An Award directing Counterclaim Respondents to reimburse and make

        Counterclaim Claimant whole for any and all earnings, including bonus payments, she

        would have received but for Counterclaim Respondents’ discriminatory and retaliatory

        treatment, including but not limited to, back pay, double back pay, contractual damages and

        pension benefits;


        IV.     An Award awarding Counterclaim Claimant compensatory damages for mental

        anguish, loss of dignity, humiliation, and injury to livelihood in an amount that is fair, just,

        and reasonable, to be determined at arbitration, including reasonable attorneys’ fees, as

        provided under applicable law.


        V.      An Award awarding Counterclaim Claimant double back pay damages for

        Counterclaim Respondents’ intentional retaliation of Counterclaim Claimant;


        VI.     An Award awarding Counterclaim Claimant front pay;
                                             54
Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 56 of 69
Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 57 of 69
Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 58 of 69
Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 59 of 69
Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 60 of 69
Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 61 of 69
Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 62 of 69
Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 63 of 69
                  Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 64 of 69




From: Chris Hayward (HR)
Sent: Monday, 23 November 2015 8:59 AM
To: Khristina McLaughlin (Macquarie Securities) <Khristina.McLaughlin@macquarie.com>
Subject: Re: Chris, something continues to bother me.

Hi Khristina,

Many thanks for your email. Can I set up a time for us to talk through this? I am aware of the situation that arose and it
would be good to speak with you about it given the interaction between you both is not working out as you need it to.

Rest assured I will keep this strictly confidential between us too. What I'd like to be able to do is to give you advice that
will help the situation between you and        ‐ not make it worse.

I will send through a mtg request this morning.

Kind regards
Chris

On 21 Nov 2015, at 12:06, Khristina McLaughlin (Macquarie Securities) <Khristina.McLaughlin@macquarie.com> wrote:

        Chris ~

        One of the big themes I took away from the MSG offsite was collaboration and virtually every
        senior person I meet with reinforces this to me (as recent as late yesterday which is the driver
        of my email to you this evening … I always like to take a pause, 24 hours or so, to make sure I
        am clear in my thinking and reflect before acting in matters such as what is to follow).

        I imagine, you are aware of the HR issue I had earlier this year with

        To be clear, this email is not to raise issue with     … if anything I feel terrible about the
        resolution of the process. Without any disrespect to you, my issue is with how poorly handled
        things were by HR /                    and what I see has now left      in an impossible
        situation. One that likely has him in fear of verbally talking to me.

        I’m bringing this up now, bc again late Thursday afternoon … at Dan Ritchie’s request, he and
        I met to catch-up while he was in NY. I asked Dan what advice he would give me as a new
        manager and from someone in his position. Again, he indicated inter-office collaboration and
        specifically said you should just be walking up to                                and bouncing
        stuff off eachother (or something along those lines). Dan is not the first more senior person
        that has casually made this recommendation to me. I didn’t get into any history, detail or
        challenges w.        but thanked him for his advice.


                                                              1
                                                                                                   MCQ00006914
          Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 65 of 69
The whole handling of the             thing continues to linger and upset me. I don’t know how
to move it forward and collaborate. Again, this is not an issue w.     but my concern and
frustration with how HR handled the process and outcome (what is now           clear discomfort
and even fear in interacting with me).

After I met with HR/         and she met with       and others, her conclusion that I recall was
that she confirmed the allegation that someone else had raised and that things had been
resolved (I don’t know what the actual resolution was) and that I could/should move forward
business as usual. I told her I thought it was important that I speak to        directly to clear
the air, to let him know that I was not the person that ran to HR and that I just wanted to work
together, move forward and ‘collaborate’.          not only encouraged me to do so, she
specifically told me that I should go to him and work to move things forward and that me doing
so directly was the best path. I asked       to step off the desk for a minute, which he agreed to
but as soon as I brought up anything about the incident, he said he couldn’t talk to me. I tried
to quickly express that I just wanted to move forward etc and he reiterated that he couldn’t talk
to me and abruptly left.       appeared visibly shaken and fearful. This is not a good outcome
and if anything makes me feel even worse about the whole situation and how it was handled. I
now feel bad for

In hindsight, I don’t know why this was put in my court and on me, but again I just wanted it
to go away and get back to business (that is still what I want). I went back to        and
about what happened when I went to speak to            and they apologized for the
miscommunication ….. and in their misunderstanding of my new frustration assured me that
     wasn’t being aggressive again … in this instance,        being aggressive never came out of
my mouth that was not my issue… my issue was that               clearly misguided and misdirected
me by telling me I could go to       and clear the air and move forward. I can see from
position at this time, he just didn’t want to find himself in a compromising situation with me
again.

I’ve expressed my frustration to several senior people about the uncomfortable situation that
lingers and somehow it always ends up back on me to just make it work … ‘just ask              to
grab some beers, it’s just how he is, collaborate, interact ..’ I actually asked     to join a few of
us for drinks one night and he politely declined. Again, this is not about       it’s about I don’t
know how to make it better .. working w.        (as regional heads in NY) is important and comes
up over and over again. I understand its important, I want nothing more for it to work … but I
don’t know how to make it better.

I’m coming to you directly for advice here and I really do not want another problem with        /
HR … I don’t want to raise issue with him. I just want to follow thru with what everyone is
telling me I need to do and that is collaborate. At this point, I am really not comfortable going
thru         in NY bc of how poorly I see she has handled it throughout. Clearly the process
failed. He shouldn’t be afraid to talk to me.

Sincerely,
Khristina


Khristina McLaughlin | Managing Director
Macquarie Securities Group | Macquarie Capital (USA) Inc.
125 W. 55th Street, New York, NY 10019
T 212-231-8012 | M 917-589-1081 | F 917-677-8584 | E khristina.mclaughlin@macquarie.com




Please consider the environment before printing this email
Important notice - The information contained in this email is confidential. If you are not the intended recipient, you
must not disclose or use the information in this email in any way. If you received it in error, please tell us immediately
                                                            2
                                                                                                     MCQ00006915
           Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 66 of 69
by return email and delete the document. Macquarie does not guarantee the integrity of any emails or attached files.
It is also not responsible for any changes made to them by any other person.

This material is not a product of Macquarie research personnel, and you should not regard it as Macquarie research or a
research report. This material is provided for informational purposes only and is not intended as a recommendation or an offer
or solicitation for the purchase or sale of any security or financial instrument. This material is not intended to provide a sufficient
basis on which to make an investment decision. This material is intended for institutional customers (e.g. QIBs) of Macquarie
only, is intended for your use only, and must not be forwarded or shared with retail customers or the public. Unless otherwise
specifically stated, any views or opinions expressed herein are solely those of the individual author and may differ from the views
and opinions expressed by Macquarie research personnel or other departments or divisions of Macquarie and its
affiliates. Macquarie and its related bodies corporate (the “Macquarie Group”) may act in various roles including as provider of
corporate finance, underwriter or dealer, holder of principal positions, broker, lender or adviser and may receive fees, brokerage
or commissions for acting in those capacities. In addition, the Macquarie Group and associated personnel may at any time buy,
sell or hold interests in financial instruments mentioned within. Therefore, this information should not be relied upon as either
independent or objective from the interests of the Macquarie Group and associated personnel which may conflict with your
interests. The information contained herein is as of the date and time referenced above and Macquarie does not undertake any
obligation to update such information. All market prices, data and other information are not warranted as to completeness or
accuracy and are subject to change without notice. To the extent permitted by law, no responsibility or liability (in negligence or
otherwise) is accepted by Macquarie for the use made of this information. Past performance is not indicative of future
results. The investments discussed may fluctuate in price or value.

Full disclaimer is available at the following location
http://www.macquarie.com/dafiles/Internet/mgl/com/furniture/docs/disclaimer.htm




                                                                  3
                                                                                                               MCQ00006916
Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 67 of 69
Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 68 of 69
Case 1:17-cv-09023-RA Document 75-6 Filed 07/08/20 Page 69 of 69
